Citation Nr: 1235053	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable disability rating for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1996 to August 1999, and from March 2003 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of whether the Veteran has a seizure disorder that has been caused or aggravated by medications taken in treatment of the Veteran's headache disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran experiences recurring, purely subjective headaches that are most appropriately characterized as mild in severity; the record does not contain evidence of either prostrating attacks or a diagnosis of multi-infarct dementia.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for headaches, but no greater, have been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.124a, Diagnostic Code 8045-9304 (2008).

2.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

The VCAA requires that VA notify the veteran and the veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the veteran and the veteran's representative, if any, of which portion, if any, of the evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice requirements of the VCAA have been satisfied.  The November 2007 VCAA letter informed the Veteran of VA's duty to assist in the development of his claim.  Specifically, the letter advised the Veteran that VA is responsible for obtaining relevant records from Federal agencies.  The November 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, in the instant case, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  

There is no indication that there exists any evidence that could be obtained which would have an effect on the outcome of this case; therefore, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records have been associated with the claims file, including those records that the Veteran submitted following his March 2012 hearing before the undersigned.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with a VA examination in March 2009.  The report of the VA examination indicates that the examiner reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not contested the adequacy of this examination.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision as to the severity of the Veteran's disability in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In March 2012, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

In the instant case, the Veteran contends that his headache disability is more severely disabling than the current noncompensable evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Additionally, VA may rate an unlisted condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2011).  

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R.        § 4.27 (2011).  In the instant case, the RO has rated the Veteran's headache disability under diagnostic code 8199-8100.  Diagnostic code 8199 is used to identify miscellaneous neurological impairment that is not specifically listed in the schedule, but that is instead rated by analogy to similar disabilities.  Here, the RO rated the Veteran's service-connected headache condition as analogous to migraines, which, as discussed below, results in a noncompensable evaluation.  As will be discussed in more detail below, the record demonstrates that it is more favorable to the Veteran to rate his disability as analogous to headaches resulting from brain disease due to trauma, throughout the period on appeal.  

With respect to the diagnostic code currently used to rate the Veteran's headache disability, a 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. §4.124a, Diagnostic Code 8100 (2011).  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  See id.  A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  See id.

Neither the Court nor the rating schedule has defined the term "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Code 8100 verbatim, but not specifically addressing the definition of a prostrating attack).  According to Dorland's Illustrated Medical Dictionary, "prostration" is "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The diagnostic code applicable to TBI was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5) (2011).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  In other words, the claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  In this case, the Veteran filed his claim for service connection in November 2007.  Given that his headache disability is manifested by purely subjective headaches that are most appropriately characterized as no more than mild in severity, the Board finds that the Veteran is most favorably rated under the criteria in effect before October 23, 2008.  The following analysis will therefore only address only those criteria in effect prior to October 23, 2008.

Under diagnostic code 8045 in effect before October 23, 2008, purely subjective complaints associated with brain disease due to trauma, such as headache, dizziness, or insomnia, recognized as symptomatic of brain trauma, are rated as no greater than 10 percent disabling  under diagnostic code 9304.  See 38 C.F.R. 4.124a, Diagnostic Code 8045 (2008).  Ratings in excess of 10 percent for brain disease due to trauma are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.

Turning to the medical record in the instant case, an August 2006 VA clinical record indicated that the Veteran had "very mild" daily frontal headaches in the morning.  August 2007 and September 2008 VA treatment records noted that the Veteran awoke with a mild frontal headache that the Veteran described as feeling tight.  These headaches did not wake him from sleep, and he denied photophobia, phonophobia, visual changes, nausea, and vomiting.  A previous head CT scan was normal.  The Veteran indicated that his headaches resolved on their own by noon, and he took no medications for them.  The Veteran had no muscle tension associated with his headaches.  The clinician speculated that his frontal headaches were secondary to an allergic stimulus and were less likely muscle tension headaches.  

The Veteran received a VA examination in March 2009.  At that time, the Veteran indicated that he woke up each morning with a mild frontal headache, primarily behind the left eye towards the left temple.  The headaches subsided as the day went on.  The Veteran experienced no seizures, loss of consciousness, numbness, tingling, visual changes, or nausea.  The Veteran had no bowel or bladder problems, or antecedent head trauma.  The course since the onset of the Veteran's headaches was stable.  The Veteran had no history of hospitalization, surgery, trauma to the central nervous system, or neoplasm.  The Veteran's headaches were not prostrating; ordinary activity was possible.  The Veteran's sensory examination was normal.  The examiner diagnosed the Veteran with headaches most likely related to chronic mild sinusitis.  The Veteran's condition had a mild impact on his ability to engage in chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, and toileting.  It presented a moderate impact on his ability to engage in feeding and grooming.

In October 2009, the Veteran reported awakening with a mild left frontal headache with a tightness or throbbing sensation behind is left eye.  The Veteran indicated that these headaches were more predominant in the mornings, occurring several times per month.  These headaches did not wake him from sleep, and he denied photophobia, phonophobia, visual changes, nausea, vomiting, and aura.  The Veteran indicated that his headaches resolved on their own by noon, and he took no medications for them.  The Veteran had no muscle tension associated with his headaches.  The clinician indicated that the Veteran was functional with the headaches, though the Veteran complained that they made him feel "crabby."  

A December 2009 VA treatment record indicated that the Veteran had probable atypical cluster headache syndrome, or vascular headaches.  The Veteran was prescribed Topamax for his condition.  Also in December 2009, a private neurologist indicated that the Veteran had experienced recurring stereotyped headaches since 2003.  The headaches occurred above and behind the left eye.  The intensity of the pain varied over the years but was typically present on a daily basis.  There was no clear trend of worsening or improvement.  When the headache was at its greatest intensity, it lasted for about two to three hours and was described as "throbbing."  Otherwise, the headache was a "sense of dull pressure behind the left eye."  The Veteran's vision was unaffected, and he had no accompanying Horner's syndrome.  The Veteran's pain limited his ability to concentrate.  The Veteran had no accompanying nausea, vomiting, or photopsias.  The Veteran reported no past history of migraine headache.  The private neurologist concurred that the Veteran likely had probable atypical cluster headache syndrome, or vascular headaches.  A January 2010 MRI was unremarkable.  

In February 2010, a private neurologist indicated that the Veteran was first seen in December 2009 for cluster headache syndrome.  The Veteran was placed on topiramate, which provided him with 70 percent to 80 percent relief.  The Veteran still experienced mild headaches that did not require analgesics or triptans.  The Veteran was content with the degree of control of his headaches.  The Veteran increased the dose to 50mg nightly, but this dosage caused some degree of drowsiness.  An MRI examination performed in January 2010 was unremarkable.  The neurologist indicated that the Veteran was clearly doing much better, and he suggested that the Veteran begin to increase his dose in order to achieve a headache-free state.  In March 2010, the Veteran reported that his private treatment for headaches was "going well."  

In July 2010, the Veteran stated that he had daily headaches that required treatment in order to manage them.  The Veteran indicated that the medicine used to treat the headaches caused him to feel drowsy.  The Veteran indicated that the headaches altered his mood towards his co-workers and patients.  

After reviewing the medical evidence, the Board finds that the Veteran is not entitled to a compensable evaluation under the diagnostic code applicable to migraine headaches.  As noted above, a compensable rating for headaches under diagnostic code 8100 requires evidence of characteristic prostrating attacks averaging one in two months over the last several months.  While the Veteran has consistently complained of daily headaches, the evidence does not indicate that these headaches are prostrating in nature (that is, characterized by extreme exhaustion or powerlessness).  Indeed, the March 2009 VA examiner explicitly noted that the Veteran's headaches were not prostrating.  The Veteran has himself never described a disability picture consistent with headaches that are prostrating in nature.  Accordingly, a compensable rating for headaches under the diagnostic code applicable to migraine headaches is not warranted.

As noted above, the Veteran's headache disability is more favorably rated under the criteria applicable to brain disease due to trauma.  The Board acknowledges that the record clearly indicates that Veteran's headaches are not the result of a traumatic event.  The record indicates, however, that the Veteran has a purely subjective complaint of headaches that are without a diagnosis of multi-infarct dementia.  The medical evidence of record and the Veteran's own lay descriptions consistently describe headaches that are recurring but best described as no more than mild in severity.  The Board concludes that the Veteran is therefore entitled to an initial 10 percent evaluation, but no greater, under former diagnostic code 8045-9034 for purely subjective complaints associated with brain disease due to trauma, in the absence of a diagnosis of multi-infarct dementia.  

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule applies unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  A higher rating is available for the Veteran's disability, but the Veteran does not meet those criteria.  There is no unusual clinical symptomatology.  It does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his headache disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  For example, at his March 2009 examination, the Veteran was employed as a hospital technician.  In July 2010, the Veteran stated that he had not missed any work because he could not afford to.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An initial disability rating of 10 percent, but no greater, for headaches is granted, subject to the regulations governing the award of monetary benefits.



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


